Title: To George Washington from Adam Stephen, 6 July 1758
From: Stephen, Adam
To: Washington, George

 

Sir,
Camp at Raystown July 6th 1758

I congratulate You on Your Arrival at Fort Cumberland; It would have saved Us a deal of trouble to have taken the Same Route. From 800, which is about our Number here, besides Capt. Field’s Company There is about 200 on Guard & 150 at the different Works every day. The Engineers have made Choice of a piece of Ground very much resembling that on which F. Cumberland Stands, only not So strong. A Detachment of the pennsylvanians went towards Laurel-Hill in order to discover a Road that way, but returnd without any Satisfactory Account.
There has been no Sign of the Enemy about Us since we incamped at this place.
The first week we were at Raystown our men were so dispersed in Scouting parties, Commands and work; that Col. Bouquet did not receive a Return of Troops under his Command at this Place before last Sunday—I am with respect Sir, Your most Obt huble Sert

Adam Stephen

